Citation Nr: 0300708	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  96-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal 
ulcer with hiatal hernia, status post vagotomy with 
dumping syndrome, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946, and from July 1947 to September 1966.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1995 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Atlanta, Georgia.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's gastrointestinal disorder has not 
produced significant weight loss, anemia, and 
malnutrition.  

3.  The veteran is not unemployable solely because of his 
service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 
40 percent for duodenal ulcer with hiatal hernia, status 
post vagotomy with dumping syndrome, are not met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7305 (2002).

2.  The criteria for a total disability rating based on 
individual unemployability are not met.  38 C.F.R. § 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)).  In the present case, 
the veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
rating decision of June 1995, the statement of the case 
dated August 1995, and the supplemental statements of the 
case of July 1996, July 1999, November and December 2000, 
and July 2002.  The RO sent the appellant notification 
about the VCAA, in a March 2001 letter, which informed him 
of what evidence was necessary in order for VA to grant 
his claims.  It informed him that it would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records 
and to make sure the records were received by VA.  
Specifically, the veteran was told that he needed to 
submit medical evidence showing that his gastrointestinal 
disability was more disabling than currently assigned.  He 
was also informed that he needed to provide any type of 
evidence showing that he was unemployable as a result of 
his service-connected disabilities.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

Additionally, along with a copy of the June 1995 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  The Board concludes 
that the discussions in the rating decision, the SOC, and 
the SSOC, along with the March 2001 VA letter, adequately 
informed the appellant of the evidence needed to 
substantiate his claims and complied with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c).  
The record shows that the RO has secured the veteran's 
service medical records and VA and private medical 
treatment records since service.  The veteran has been 
afforded several examinations by VA to ascertain the 
symptomatology associated with his service-connected 
gastrointestinal disability.  The appellant has not 
identified any additional records that may still be 
outstanding, and he specifically indicated on his December 
1995 substantive appeal (VAF 9), that he did not want to 
have a hearing before the Board.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate a blind, unquestioning adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  
I.  Increased Evaluation - Ulcer Disability

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2002) requires that each disability be viewed in relation 
to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2002) requires that medical reports be 
interpreted in light of the whole recorded history, and 
that each disability must be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. 
§ 4.7 (2002) provides that, where there is a question as 
to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be 
assigned.  

The regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  While the evaluation of a 
service-connected disability requires a review of the 
appellant's medical history with regard to that disorder, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held that, where entitlement to 
compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issues before the Board, the 
appeal does not stem from the veteran's disagreement with 
an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

The increased rating issue on appeal is one affecting the 
digestive system.  General rating considerations for 
diseases of the digestive system are contained in 38 
C.F.R. §§ 4.110-4.113 (2002).  The term "duodenal ulcer" 
is sufficiently specific for rating purposes, and, in 
evaluating the ulcer, care should be taken that the 
findings adequately identify the particular location.  38 
C.F.R. § 4.110 (2002).  

Minor weight loss or greater losses of 
weight for periods of brief duration 
are not considered of importance in 
rating.  Rather, weight loss becomes of 
importance where there is appreciable 
loss which is sustained over a period 
of time.  In evaluating weight loss 
generally, consideration will be given 
not only to standard age, height, and 
weight tables, but also to the 
particular individual's predominant 
weight pattern as reflected by the 
records.  The use of the term 
"inability to gain weight" indicates 
that there has been a significant 
weight loss with inability to regain it 
despite appropriate therapy.

38 C.F.R. § 4.112 (2002).

There are diseases of the digestive 
system, particularly within the 
abdomen, which, while differing in the 
site of pathology, produce a common 
disability picture characterized in the 
main by varying degrees of abdominal 
distress or pain, anemia and 
disturbances in nutrition.  
Consequently, certain coexisting 
diseases in this area, as indicated by 
the instructions under the title 
"Diseases of the Digestive System," do 
not lend themselves to distinct and 
separate disability evaluations without 
violating the fundamental principle 
relating to pyramiding as outlined in 
§ 4.14.

38 C.F.R. § 4.113 (2002).

The evaluation of the same disability 
under various diagnoses is to be 
avoided.  . . .  Both the use of 
manifestations not resulting from 
service-connected disease or injury in 
establishing the service-connected 
evaluation, and the evaluation of the 
same manifestation under different 
diagnoses are to be avoided.

38 C.F.R. § 4.14 (2002).

Ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 
to 7348 inclusive will not be combined 
with each other.  A single evaluation 
will be assigned under the diagnostic 
code which reflects the predominant 
disability picture, with elevation to 
the next higher evaluation where the 
severity of the overall disability 
warrants such elevation.

38 C.F.R. § 4.114 (2002).

The veteran is service-connected for an active duodenal 
ulcer with hiatal hernia, status post vagotomy with severe 
dumping syndrome.  The disability has been assigned a 40 
percent evaluation pursuant to 38 C.F.R Part 4, Diagnostic 
Code 7305 (2002).  This regulation states that mild 
duodenal ulcer disease, with recurring symptoms once or 
twice yearly, warrants a 10 percent rating.  A 20 percent 
evaluation is warranted for a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for moderately severe duodenal ulcer disease with less 
than severe symptoms, but with impairment of health 
manifested by anemia and weight loss or more recurrent 
incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year; a 60 percent 
evaluation requires severe duodenal ulcer disease with 
pain which is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or 
melena with manifestations of anemia and weight loss 
productive of definite impairment of health. 

The veteran was treated for duodenal ulcer disease during 
an inservice hospitalization in September 1961.  On VA 
examination in April 1991, the veteran had active duodenal 
ulcer disease, hiatal hernia and was status post vagotomy.  
He weighed 170 pounds and was not anemic.  

At a VA examination in December 1994, the veteran 
complained about his "dumping syndrome", diarrhea, 
heartburn, nausea, and vomiting.  Although he said that 
his appetite fluctuated, he admitted that his weight did 
not.  The veteran weighed 184 pounds.  The examiner 
further noted:

	. . . The abdomen was flat, soft, 
and nontender.  On palpation, the liver 
edge was felt about one finger below 
the right costal margin.  The spleen 
was not palpable. . . . There were no 
abdominal bruits.  Rectal:  Normal 
rectal sphincter.  Stools were strongly 
guaiac positive. . . Hernias:  There is 
a small, left indirect inguinal hernia.

X-ray films showed:

1.  Moderate-to-large sliding hiatal 
hernia with associated esophageal 
reflux and tertiary contractions.
2.  Scarred deformed duodenal bulb.  An 
acute ulcer cannot be totally excluded, 
therefore endoscopy is suggested.

The veteran provided testimony before an RO hearing 
officer in December 1995.  He repeated his complaints of 
heartburn, nausea, and dumping syndrome.  He noted that he 
suffered from sleeplessness, diarrhea, and dumping 
syndrome six times a week.  He further stated that he 
noticed black, tarry stools twice a month.  When asked, 
the veteran said that his "normal weight" was 192 pounds 
but that he currently weighted 180 pounds.  He attributed 
the weight loss to the dumping syndrome.  

In September 2000, the veteran underwent an upper 
gastrointestinal tract examination with air.  The 
examination resulted in diagnoses of hiatal hernia, "GE 
reflux disease", mild esophageal dismotility, and changes 
not typical for a duodenal ulcer and probably related to 
scarring of the duodenal bulb from prior ulcer disease or 
possibly a duodenal diverticulum.

On examination for VA purposes in September 2000, the 
veteran told the examiner that he was increasing the 
number of times he was eating in order to prevent weight 
loss.  Again, he stated that he was experiencing nausea, 
vomiting, abdominal pain, and diarrhea.  Upon completion 
of the exam, the doctor wrote:

The veteran is . . . well nourished, in 
no acute distress.  There are no signs 
of mal-nutrition or vitamin deficiency.  
Weight is 182 pounds. . . .

Examination of the abdomen is normal 
with no evidence of ascites, 
superficial veins or tenderness.  The 
liver is not palpable.  No hernias 
noted.

DIAGNOSTICS:
1.  Complete blood count (CBC) is 
normal. . . .

DIAGNOSIS:
1.  For established diagnosis duodenal 
ulcer, the diagnosis is status post 
vagotomy and pyloroplasty for duodenal 
ulcer and gastrointestinal hemorrhage 
secondary to the ulcer (1968) with 
residuals of scarring of the duodenal 
bulb.  Objectives are radiological 
findings on upper GI series and the 
veteran's subjective history.
2.  Gastroesophageal reflux disease.  
Objectives are radiological findings.
3.  Hiatal hernia.  Objectives are 
radiological findings.
4.  Mild esophageal dysmotility.  
Objectives are radiological findings.

COMMENTS:  The veteran's condition is 
not causing significant malnutrition or 
significant anemia.

On medical examination for VA purposes in February 2002, 
the examiner reported that the veteran was well-nourished 
and the veteran's weight was recorded to be 180 pounds.  
There were no signs of malnutrition or vitamin deficiency.  
The abdomen was essentially normal, with no epigastric 
tenderness, normal bowel sounds, and the 
liver/spleen/kidney were not palpably enlarged.  CBC was 
within normal limits.  The examiner reported no change 
since the veteran's last examination.  

Dr. O. L. Eubanks wrote in October 2000 that the veteran 
suffered from very frequent diarrhea and bowel movements.  
In a November 2000 letter, Dr. Eubanks reported that the 
veteran's duodenal ulcer disease was "severe" and that the 
veteran had to "work hard to try to maintain his weight 
with nausea and vomiting intermittent".  Another letter 
written by Dr. Eubanks, and received at the RO in March 
2002, reported:

	. . . He continues to have severe 
problems related to his ulcer disease, 
post vagotomy, and pyloroplasty.  He 
experiences hiatal hernia, daily 
dumping syndrome, and diarrhea.  As a 
result, his bowel movements are 
uncontrolled.

He has episodes of pain which are only 
partially relieved by medication or 
therapy.  He has periodic vomiting, 
intermittent hematemesis, and melena.  
He battles to maintain his weight, 
which fluctuates weekly depending on 
the severity of his symptoms.  He has 
had a fifteen pound weight loss in two 
years.

The postgastrectomy syndrome symptoms 
are severe and are accompanied by 
nausea, sweating, and circulatory 
disturbance.  He experiences diarrhea 
after meals.  The combination of these 
daily episodes and his hiatal hernia 
are a definite impairment to his 
health.

The veteran has also provided written statements in which 
he spells out his symptoms and manifestations, which have 
remained constant during the course of the appeal.

In this case, the record indicates that the appellant 
suffers from nausea, sweating, diarrhea, and hypoglycemic 
symptoms.  Per his private physician, he has suffered a 15 
pound weight loss over a two year period of time.  
However, when the veteran has been examined for VA 
purposes, his weight has been described as stable.  In 
fact, a historical review of his measured weight has shown 
that it has not changed much over time.  The weekly 
fluctuations described by the veteran and his physician 
are of less probative value in rating cases.  Weight loss 
becomes of importance where there is appreciable loss 
which is sustained over a period of time, which is not the 
case here.  See 38 C.F.R. § 4.112.  There is no competent 
evidence reflecting that the veteran was malnourished as 
is required for a 60 percent rating. 

The Board notes further that the veteran also does not 
show signs of anemia.  Specifically, he has normal blood 
work throughout the term of this appeal, and no 
practitioner has diagnosed anemia.  There also is no 
objective evidence of any circulatory disturbance after 
meals.  Dr. Eubanks has indicated that the veteran has 
periodic vomiting, intermittent hematemesis, and melena, 
with a definite impairment of health.  However, the 
objective findings of stable weight, normal blood work, 
and good nourishment on repeated examinations is more 
probative and in some instances (the 15 pound weight loss 
described) contradicts Dr. Eubank's conclusions.  
Therefore, the preponderance of the evidence shows that he 
does not suffer from severe duodenal ulcer disease.  See 
38 C.F.R. Part 4, Diagnostic Code 7305 (2002).

The veteran could also be evaluated under 38 C.F.R. part 
4, Diagnostic Code 7308 (2002) for a post-gastrectomy 
syndromes.  A 60 percent rating is assigned for severe 
post-gastrectomy syndromes, with nausea, sweating, 
circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms and with weight loss with 
malnutrition and anemia.  There is, however, no competent 
evidence that the appellant has anemia, weight loss or 
malnutrition.  His objective symptoms do not more nearly 
approximate the criteria for a 60 percent evaluation 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 7308 (2002).

For similar reasons, he does not meet or approximate the 
criteria for a 60 percent rating for hiatal hernia.  His 
subjective signs of pain, vomiting, melena and hematemesis 
are noted, but there are no objective findings of anemia, 
malnutrition, or weight loss amounting to severe 
impairment of health.  See 38 C.F.R. Part 4, Diagnostic 
Code 7346 (2002).  The provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7348 have also been considered, but the 
current 40 percent rating is the maximum schedular rating 
for that disability.  

In essence, the Board finds that the currently assigned 
schedular evaluation in this case is adequate.  The record 
does not establish a basis to support the assignment of 
higher rating under the Schedule for any appropriate 
disability rating, as discussed above.  For the reasons 
noted above, the Board concludes that the impairment 
resulting from the service-connected gastrointestinal 
disability is adequately compensated by the schedular 
rating now assigned.  Therefore, an increased evaluation 
is not warranted in this case.

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director 
of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In this case, the evidence of record 
does not indicate the veteran is frequently hospitalized 
for his service-connected gastrointestinal disability.  
The veteran contends his disability interferes with 
employment and has provided a statement from his doctor 
indicating that he has been unable to be successfully 
employed due to frequent bowel movements and a statement 
from a former supervisor expressing his empathy for the 
veteran's inability to complete route assignments in a 
timely manner.  However, as previously discussed, the 
objective evidence of record does not reflect a disability 
picture equating to marked interference with employment.  
The veteran is not anemic or malnourished and has not 
experienced significant weight loss.  Even the former 
supervisor indicates that the veteran was not fired, but 
left his job and relied upon the veteran's explanation for 
his problems at work, and not his own observations.  
Having reviewed the record with all mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 
6-96.

II.  Unemployability

The veteran is service connected for the following 
disabilities: duodenal ulcer disease with hiatal hernia 
status post vagotomy with dumping syndrome (40 percent); 
tinnitus (10 percent); scarring from his vagotomy and 
pyloroplasty (0 percent); residuals of fracture proximal 
phalanx of the fifth finger of the right hand (0 percent); 
and residuals of a tonsillectomy (0 percent).  The 
combined rating is 50 percent.  The veteran contends that 
he is unable to maintain substantially gainful employment 
as a result of these disabilities.  

Total disability is considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2002).  Total ratings are authorized for any disability 
or combination of disabilities for which the rating 
schedule prescribes a 100 percent evaluation or, with less 
disability where the requirements of 38 C.F.R. § 4.16 are 
met.  See 38 C.F.R. § 3.340(a)(2) (2002). 

Total disability ratings for compensation may be assigned 
if the schedular rating is less than total and the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  
Rating boards should submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2002).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must 
be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2002).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual 
unemployability.  The veteran has been granted service 
connection for various disabilities and he does have one 
disability rated at 40 percent, but does not have a 
combined rating of 70 percent or more.  The record 
reflects that the veteran has completed two years of 
college and has experience working for a municipality and 
as a driver with the postal service.  There is a doctor's 
statement to the effect that he has been unable to be 
successfully employed due to frequent bowel movements and 
a statement from a former supervisor expressing his 
empathy for the veteran's inability to complete route 
assignments in a timely manner.  However, the objective 
evidence of record does not reflect a disability picture 
equating to marked interference with employment.  There is 
no indication that the tinnitus, residuals of the 
fractured finger on the right hand, vagotomy and 
pyloroplasty scars or tonsillectomy residuals are 
particularly disabling.  As to his service-connected 
gastrointestinal disability, the veteran is not anemic or 
malnourished and has not experienced significant weight 
loss.  Even the former supervisor indicates that the 
veteran was not fired, but left his job and relied upon 
the veteran's explanation for his problems at work, and 
not his own observations.  The preponderance of the 
competent medical evidence does not reflect a disability 
picture sufficient to render the veteran unemployable by 
reason of his service-connected disabilities.  As such, it 
is not necessary for referral for extraschedular 
consideration.  See 38 C.F.R. § 4.16(b) (2002). 

Consequently, it is the Board's opinion that the veteran's 
service-connected disabilities alone are not sufficient to 
produce the veteran's unemployability.  The preponderance 
of the evidence is against the veteran's claim for a total 
disability rating based on individual unemployability and 
the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2002).  Accordingly, 
the veteran's claim for a total disability rating based on 
individual unemployability must be denied.

The RO has not submitted the veteran's case to the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular evaluation.  In this 
case, the evidence does not require such submission.  A 
clear preponderance of the evidence is against a finding 
that the veteran is unable to follow a substantially 
gainful occupation by reason of his service connected 
disability.  

The veteran's assertions of unemployability are not 
plausible for several reasons.  First, the veteran claims 
that he is "disabled" because of the disabilities.  This 
statement is incorrect in that the medical records do not 
imply that the veteran's functional abilities have been 
compromised as a result of his service-connected 
disabilities.  Moreover, there is no indication that the 
appellant is in receipt of Social Security disability 
benefits because of these various disabilities; and, there 
is no evidence that he has been denied employment because 
of his disabilities.  

The veteran's medical records do reflect that he has other 
conditions that are not service-connected.  These 
conditions are not for consideration when addressing 
whether the veteran is unemployable solely because of 
service-connected disabilities.

A total rating based on individual unemployability for VA 
compensation purposes requires that the veteran be 
unemployable solely because of service-connected 
disorders.  The overwhelming weight of the evidence is 
that, while the veteran may not be working, his 
unemployment status is not primarily attributed to his 
service connected disabilities.  The disability ratings 
assigned to the veteran compensate him for the average 
impairment of earning capacity.  There is no credible 
evidence that his lack of employment is due entirely, or 
even primarily, to his service-connected disorders.  The 
preponderance of the evidence is against the claim, and 
the benefit of the doubt is not for application.  


ORDER

1.  Entitlement to an increased evaluation for a duodenal 
ulcer with hiatal hernia, status post vagotomy with 
dumping syndrome, is denied.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


